DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent No. 10,869,105. Although the claims at issue are not identical, they are not patentably distinct from each other because adding inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the insertion of an element, e.g. “speech-to-text conversion of the voice clip to produce a proposed spoken metadata tag”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Insertion of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Instant Application No. 13/599,908
U.S. Patent No. 10,869,105
1. A method for metadata tagging of video content, the method comprising: updating, by a metadata integration server system, a crowdsourced metadata integration database to link a metadata tag with a video content instance, wherein updating the crowdsourced metadata integration database comprises: determining a number of times that the metadata tag has been submitted for the video content instance; determining that the number of times exceeds a minimum tag threshold; and linking the metadata tag with the video content instance in response to the number of times being determined to exceed the minimum tag threshold; determining that the number of times exceeds a presentation threshold; and in response to determining that the number of times exceeds the presentation threshold, updating an EPG entry for the video content instance such that the metadata tag is visually presented as part of the EPG entry; receiving, by the metadata integration server system, a content search; and transmitting, by the metadata integration server system, content search results that are indicative of the video content instance, wherein the content search results are based at least in part on the metadata tag being linked with the video content instance in the metadata integration database.

2. The method for voice-based metadata tagging of video content of claim 1, wherein the metadata integration server system updates the crowdsourced metadata integration database based on metadata tags submitted by a plurality of content viewers via a plurality of television receivers.
3. The method for voice-based metadata tagging of video content of claim 2, the method further comprising: outputting, by a television receiver of the plurality of television receivers, the 4 content search results for presentation.

4. The method for voice-based metadata tagging of video content of claim 1, wherein the metadata tag is a spoken metadata tag that was submitted by a content viewer via a microphone.

5. The method for voice-based metadata tagging of video content of claim 1, the method further comprising: receiving, by a television receiver, via an electronic programming guide (EPG) interface, a request to add a metadata tag to be linked with a video content instance.

6. The method for voice-based metadata tagging of video content of claim 5, the method further comprising: receiving, by the television receiver via a microphone integrated as part of a remote control unit, a voice clip, wherein the voice clip comprises audio spoken by a user; and transmitting, by the television receiver, the voice clip to the metadata integration server system.

7. The method for voice-based metadata tagging of video content of claim 6, the method further comprising: outputting, by the television receiver, a proposed spoken metadata tag for presentation; and receiving, by the television receiver, confirmation of the proposed spoken metadata tag to be the metadata tag.

8. The method for voice-based metadata tagging of video content of claim 3, the method further comprising: receiving, by a television receiver, selection of the video content instance from the content search results; and in response to the selection of the video content instance from the content search results, outputting, by the television receiver, for presentation the EPG entry for the video content instance such that the metadata tag is visually presented as part of the EPG entry.

9. The method for voice-based metadata tagging of video content of claim 3, 2 the method further comprising: determining, for a second metadata tag, that the number of times does not exceed a presentation threshold; and in response to the number of times not exceeding the presentation threshold but exceeding the minimum tag threshold for the second metadata tag, causing the content search results to include a second video content instance mapped to the second metadata tag, but not visually presenting the second metadata tag as part of an EPG entry for the second video content instance.

10. The method for voice-based metadata tagging of video content of claim 1, the method further comprising: accessing, by the metadata integration server system, a third-party database that maintains metadata for a plurality of video content instances; and updating, by the metadata integration server system, the crowdsourced metadata integration database based on metadata from the third-party database.
1. A method for voice-based metadata tagging of video content, the method comprising:
receiving, by a television receiver, via an electronic programming guide (EPG), a request to add a spoken metadata tag to be linked with a video content instance;
receiving, by the television receiver via a microphone integrated as part of a remote control unit, a voice clip, wherein the voice clip comprises audio spoken by a user;
transmitting, by the television receiver, the voice clip to a metadata integration server system via the Internet, wherein:
the metadata integration server system maintains a crowdsourced metadata integration database that is updated based on spoken metadata tags submitted by a plurality of content viewers via a plurality of television receivers, the plurality of television receivers comprising the television receiver;
performing, by the metadata integration server system, speech-to-text conversion of the voice clip to produce a proposed spoken metadata tag;
transmitting, by the metadata integration server system, the proposed spoken metadata tag to the television receiver;
outputting, by the television receiver, the proposed spoken metadata tag for presentation;
receiving, by the television receiver, from the remote control unit, confirmation of the proposed spoken metadata tag to be the spoken metadata tag;
in response to the confirmation, updating, by the metadata integration server system, the crowdsourced metadata integration database to link the spoken metadata tag with the video content instance, wherein updating the crowdsourced metadata integration database comprises:
determining a number of times that the spoken metadata tag has been submitted for the video content instance;
determining that the number of times exceeds a minimum tag threshold; and
linking the spoken metadata tag with the video content instance in response to the number of times being determined to exceed the minimum tag threshold;
determining that the number of times exceeds a presentation threshold; and
in response to determining that the number of times exceeds the presentation threshold, updating an EPG entry for the video content instance such that the spoken metadata tag is visually presented as part of the EPG entry;
receiving, by the metadata integration server system, a content search;
transmitting, by the metadata integration server system, content search results that are indicative of the video content instance, wherein the content search results are based at least in part on the spoken metadata tag being linked with the video content instance in the metadata integration database; and
outputting, by the television receiver, for presentation the content search results.

2. The method for voice-based metadata tagging and searching of video content of claim 1, further comprising:
receiving, by the television receiver, selection of the video content instance from the content search results; and
in response to the selection of the video content instance from the content search results, outputting, by the television receiver, for presentation the EPG entry for the video content instance such that the spoken metadata tag is visually presented as part of the EPG entry.

3. The method for voice-based metadata tagging and searching of video content of claim 1, wherein updating the crowdsourced metadata integration database further comprises:
determining that the number of times does not exceed a presentation threshold; and
in response to the number of times not exceeding the presentation threshold but exceeding the minimum tag threshold, causing the content search results to include the video content instance, but not visually presenting the spoken metadata tag as part of an EPG entry.

4. The method for voice-based metadata tagging and searching of video content of claim 1, further comprising:
accessing, by the metadata integration server system, a third-party database that maintains metadata for a plurality of video content instances; and
updating, by the metadata integration server system, the crowdsourced metadata integration database based on metadata from the third-party database.

5. The method for voice-based metadata tagging and searching of video content of claim 1, wherein performing the speech-to-text conversion of the voice clip to produce the proposed spoken metadata tag comprises:
accessing a third-party database that maintains metadata for a plurality of video content instances, wherein the plurality of video content instances comprises the video content instance; and
determining a spelling of the proposed spoken metadata tag at least partially based on metadata linked with the video content instance in the third-party database.
6. The method for voice-based metadata tagging and searching of video content of claim 1, wherein performing the speech-to-text conversion of the voice clip to produce the proposed spoken metadata tag comprises:
extracting only nouns from the voice clip to produce the proposed spoken metadata tag.



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system” in claim 11, 14, and 19, and “receiver” in claims 12, 15, 17, and 18 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the provisional double patent rejection.

Most pertinent prior art:
O’Connor et al., (US Pub. 2008/0155627) describes systems and methods for providing video segments over a network. In one embodiment, metadata identifying a video segment is received from a first client device and transmitted to a second client device on a platform different than the first client device, via a network. In another embodiment, metadata identifies a key frame of a video file, which may be used to retrieve and/or playback a portion of the video file via the network. In another embodiment, metadata, generated at a plurality of client devices that are linked via the network, are indexed.
OS et al., (US Pub. 2016/0212488) describes systems and methods for controlling television user interactions using a virtual assistant. A virtual assistant can interact with a television set-top box to control content shown on a television. Speech input for the virtual assistant can be received from a device with a microphone. User intent can be determined from the speech input, and the virtual assistant can execute tasks according to the user's intent, including causing playback of media on the television. Virtual assistant interactions can be shown on the television in interfaces that expand or contract to occupy a minimal amount of space while conveying desired information. Multiple devices associated with multiple displays can be used to determine user intent from speech input as well as to convey information to users. In some examples, virtual assistant query suggestions can be provided to the user based on media content shown on a display 
Soderberg et al., (US Pub. 2013/0046761) describes the feature that Media tagging is significantly improved by fusing subjective, user-specific tags with collaborative, community-based tags. Users share multimedia metadata tags in a network of users, to improve automatic tag generation for personal multimedia collections without compromising media privacy. In one method, a combined set of annotation tags is suggested to a user, for use in annotating a given media file. The combined set includes a first set drawn from a private, user-specific repository, and a second set drawn from a public, shared repository. In each case, determining which tags are suggested involves computing similarities between an attribute vector associated with the media file being tagged and attribute vectors associated with the tags. An attribute vector is a set of values representing given types of contextual metadata. The similarity determinations may be weighted according to user-specific and shared weights, and these weightings can be adapted to reflect user and community preferences.
However, none of the prior art of record specifically teaches or makes obvious the of limitations of “updating, by a metadata integration server system, a crowdsourced metadata 3integration database to link a metadata tag with a video content instance, wherein updating the 4crowdsourced metadata integration database comprises: 5determining a number of times that the metadata tag has been submitted 6for the video content instance; 7determining that the number of times exceeds a minimum tag threshold; 8and 9linking the metadata tag with the video content instance in response to the 10number of times being determined to exceed the minimum tag threshold; 11determining that the number of times exceeds a presentation threshold; 12and 13in response to determining that the number of times exceeds the 14presentation threshold, updating an EPG entry for the video content instance such that the 15metadata tag is visually presented as part of the EPG entry; 16receiving, by the metadata integration server system, a content search; and 17transmitting, by the metadata integration server system, content search results that 18are indicative of the video content instance, wherein the content search results are based at least 19in part on the metadata tag being linked with the video content instance in the metadata 20integration database”, as recited in claims 1, 11, and 20, is not taught by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659